Exhibit 10.2

FIRST MODIFICATION TO PROMISSORY NOTE

THIS MODIFICATION TO PROMISSORY NOTE (this “Modification”) is entered into as of
January 31, 2012, by and between RED LION HOTELS CORPORATION (“Borrower”) and
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

RECITALS

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Term Note in the maximum principal amount of Thirty
Million Dollars ($30,000,000.00), executed by Borrower and payable to the order
of Bank, dated as of September 12, 2011, as modified from time to time (the
“Note”), which Note is subject to the terms and conditions of a credit agreement
between Borrower and Bank dated as of September 12, 2011, as amended from time
to time (the “Credit Agreement”).

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Note, and have agreed to modify the Note to reflect
said changes.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Note shall be
modified as follows:

1. Paragraph (a) of the section of the Note entitled “Interest” is hereby
deleted and replaced in its entirety by the following:

“(a) Interest. The outstanding principal balance of this Note shall bear
interest (computed on the basis of a 360-day year, actual days elapsed) either
(i) at a fluctuating rate per annum two and one-half percent (2.50%) above the
Base Rate in effect from time to time, or (ii) at a fixed rate per annum
determined by Bank to be five percent (5.00%) above LIBOR in effect on the first
day of the applicable Fixed Rate Term. When interest is determined in relation
to the Base Rate, each change in the rate of interest hereunder shall become
effective on the date each Base Rate change is announced within Bank. With
respect to each LIBOR selection hereunder, Bank is hereby authorized to note the
date, principal amount, interest rate and Fixed Rate Term applicable thereto and
any payments made thereon on Bank’s books and records (either manually or by
electronic entry) and/or on any schedule attached to this Note, which notations
shall be prima facie evidence of the accuracy of the information noted.”

2. The attached addendum entitled ADDENDUM TO PROMISSORY NOTE (BASE RATE/LIBOR
PRICING ADJUSTMENTS) is hereby added to the Note and made a part thereof.

3. The effective date of the changes set forth herein shall be December 31,
2011.

4. Except as expressly set forth herein, all terms and conditions of the Note
remain in full force and effect, without waiver or modification. All terms
defined in the Note or the Credit Agreement shall have the same meaning when
used in this Modification. This Modification and the Note shall be read
together, as one document.

5. Borrower certifies that as of the date of this Modification there exists no
Event of Default under the Note, nor any condition, act or event which with the
giving of notice or the



--------------------------------------------------------------------------------

passage of time or both would constitute any such Event of Default. Borrower
further certifies that, notwithstanding the modifications set forth herein, all
of the real property securing the Note shall remain subject to the lien, charge
or encumbrance of the deed of trust, mortgage or other document pursuant to
which such lien, charge or encumbrance is created, and nothing contained herein
or done pursuant hereto shall affect or be construed to affect the priority of
the lien, charge or encumbrance of any such deed of trust, mortgage or other
document over any other liens, charges or encumbrances.

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

IN WITNESS WHEREOF, the parties hereto have caused this Modification to be
executed as of the day and year first written above.

 

RED LION HOTELS CORPORATION       WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Julie Shiflett

    By:  

/s/ Daniel G. Adams

Title:   Executive Vice President     Title:   Vice President

 

-2-



--------------------------------------------------------------------------------

ADDENDUM TO PROMISSORY NOTE

(BASE RATE/LIBOR PRICING ADJUSTMENTS)

THIS ADDENDUM is made a part of that certain Term Note executed by RED LION
HOTELS CORPORATION (“Borrower”) and payable to WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Bank”), or order, dated as of September 12, 2011, in the maximum
principal amount of Thirty Million Dollars ($30,000,000.00), as modified (the
“Note”).

The following provisions are hereby incorporated into the Note to reflect the
interest rate adjustments agreed to by Bank and Borrower:

INTEREST RATE ADJUSTMENTS:

(a) Initial Interest Rates. The interest rates applicable to this Note shall be
the rates set forth in paragraph (a) of the section of the Note entitled
“Interest”, subject to the following paragraph (b).

(b) Interest Rate Adjustments. In addition to any interest rate adjustments
resulting from changes in the Base Rate, Bank shall adjust the Base Rate and
LIBOR margins (“Applicable Margin”) used to determine the rates of interest
applicable to this Note on a quarterly basis, commencing with Borrower’s fiscal
quarter ending June 30, 2012, if required to reflect a change in Borrower’s
Senior Leverage Ratio in accordance with the following grid:

 

Senior Leverage Ratio

   Applicable
LIBOR
Margin     Applicable
Base Rate
Margin  

Less than or equal to 3.00 to 1:00

     3.50 %      1.00 % 

Greater than 3.00 to 1.00, but less than 3.50 to 1.00

     4.00 %      1.50 % 

Greater than or equal to 3.50 to 1.00

     4.50 %      2.00 % 

Each such adjustment in the Applicable Margin shall be effective on the first
Business Day of the third month of the quarter during which Bank receives and
reviews Borrower’s most current fiscal quarter-end or year-end financial
statements and Compliance Certificates prepared and delivered in accordance with
the requirements set forth in Section 4.3 of the Credit Agreement.

Notwithstanding the foregoing, in the event that any financial statement or
Compliance Certificate delivered pursuant to Section 4.3 of the Credit Agreement
is shown to be inaccurate (regardless of whether (i) the Credit Agreement is in
effect, or (ii) any Obligations are outstanding when such inaccuracy is
discovered or such financial statement or Compliance Certificate was delivered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (A) the Borrower shall
immediately deliver to the Bank a corrected Compliance Certificate for such
Applicable Period, (B) the Applicable Margin for such Applicable Period shall be
determined as if the Senior Leverage Ratio in the corrected

 

-3-



--------------------------------------------------------------------------------

Compliance Certificate were applicable for such Applicable Period, and (z) the
Borrower shall immediately and retroactively be obligated to pay to the Bank the
accrued additional interest owing as a result of such increased Applicable
Margin for such Applicable Period. Failure to deliver a Compliance Certificate,
together with accompanying financial statements, by the deadline specified in
Section 4.3 of the Credit Agreement shall, in addition to any other remedy
provided for in the Credit Agreement, result in an increase in the Applicable
Margin, effective upon such failure, to the highest level set forth in the
foregoing grid, until the first day of the first calendar month following the
delivery of the applicable Compliance Certificate and financial statements,
whereupon the Applicable Margin shall be that shown in the foregoing grid for
the Senior Leverage Ratio of Borrower reflected in such financial statements.
Nothing in this paragraph shall limit the rights of the Bank with respect to
Section 6.2 of the Credit Agreement, nor any of its other rights under this
Note. The Borrower’s obligations under this paragraph shall survive the
termination of the Credit Agreement and the repayment of all Obligations
hereunder.

 

-4-